Per Curiam.
An official referee, to whom was referred for hearing charges of professional misconduct on the part of the respondent, reports that the latter admitted all the facts alleged in the petition, pleading in extenuation that he had been ill for a long time, that business was bad, and that under the circumstances he applied to his own use the money of his clients. He appears to have been guilty not only of the deliberate conversion of the funds of his clients, but of a systematic course of deception in his dealings with them. Such conduct finds no mitigation in a plea of necessity. The respondent should be disbarred.
Present — Martin, P. J., McAvoy, O’Malley, Glennon and Untermyer, JJ.
Respondent disbarred.